Citation Nr: 1517118	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  08-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for wound infection with failed skin graft claimed as the result of a hernia repair.


REPRESENTATION

Veteran represented by:	H. Kent Crowe, Esq.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a Board Hearing on May 10, 2010 at the VA Central Office.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

In July 2010, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, a remand is necessary as the VA medical opinion obtained on remand is not adequate.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, in the July 2010 remand directives, the Board ordered the AOJ to ascertain whether any claimed additional disability was caused by VA surgery and/or follow-up care.  One of the considerations the remand directives stated as governing the examination is whether the claimed disability is the result of an event not reasonably foreseeable.  Although the AOJ obtained a medical opinion in July 2013, the opinion is somewhat confusing.  Ultimately, the examiner found that the Veteran did not have additional disability as a result of March 2005 VA surgery.  The examiner opined that VA provided appropriate medical care throughout, but did not address whether the claimed disability was the result of an event not reasonably foreseeable, presumably because she indicated there was no additional disability as a result of the surgery.  The examiner notes scars as a result of the surgery but indicates these scars cause no disability; however, earlier in the report the examiner notes that the Veteran has an unstable ventral midline scar.  The Board is unclear how the scars, especially the unstable scar, do not represent additional disability.  Therefore, an additional medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant medical records relating to the March 2005 VA surgery.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  After the above has been accomplished to the extent possible, return the claims file to the examiner who conducted the July 2013 VA examination, if available, to provide the following opinion: 

a. What scars or other residuals, if any, does the Veteran have that he would not have had if the March 2005 hernia repair surgery had not resulted in a wound infection and a failed skin graft?

b. Assuming that scars represent additional disability, were the scars or any other identified additional disability a reasonably foreseeable result of the planned surgery?  

Foreseeability is to be based on what a reasonable health care providere would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Relevant to this determination is whether the event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  

A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


